Per Curiam.
In an accounting in an action to redeem real estate, the party redeeming was charged, among other things, with an item for insurance on the premises redeemed, the policy for which insurance had not, at the time, expired. The item was allowed by the court as a proper charge, paid into court by the party redeeming and included in the total sum found to be due in order to entitle such party to the right to redeem. The attorney of the party from whom the premises were redeemed received and accepted the money thus paid into court, and, at about the same time, still having the policy of insurance in his possession, had the same canceled by the local agent, receiving the unearned premium therefor, which ivas remitted to his client who was a nonresident. The court, upon due notice to the attorney, and after a special appearance and objections going to the merits of the proposed action, entered an order directing the payment into court, for the benefit of the party redeeming, the amount received, as aforesaid, as unearned premium on the canceled policy of insurance. From this order, error proceedings are prosecuted. We are all of the opinion that the court had jurisdiction, and was authorized to enter the order it did for the purpose *334of making its decree effective and protecting the rights and interests of the parties, as adjudicated.
As it appears to us, the order was advisedly and properly made, and no sufficient reasons have been advanced for its reversal. Regardless of the form of the order, its effect was to prevent the reception by the attorney and his client of a greater sum than was adjudged to be due from the party redeeming, and, when the same had been wrongfully obtained, to compel restitution. No good purpose would be subserved by a discussion of the subject in detail. The order complained of is accordingly
Affirmed.